Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20    PageID.68 Page 1 of 11




                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON



                                                        Mar 04, 2020
                                                            SEAN F. MCAVOY, CLERK
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.69 Page 2 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.70 Page 3 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.71 Page 4 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.72 Page 5 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.73 Page 6 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.74 Page 7 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.75 Page 8 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.76 Page 9 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.77 Page 10 of 11
Case 1:19-cr-02054-SAB   ECF No. 31   filed 03/04/20   PageID.78 Page 11 of 11
